Title: From George Washington to John Jay, 18 December 1778
From: Washington, George
To: Jay, John


  
    sir.
    Head Qrs Middle Brook [N.J.] Decr 18th 1778
  
On Wednesday I had the Honor to receive Your Excellency’s Letter of the 12th Instant, with the Inclosures. I very sincerely congratulate you, sir, on the honorable and important station you are chosen to fill. The opinion I entertain of your public character concurs with every personal consideration to make the choice pleasing to me. At the same time, that my warmest acknowledgements are due for the sentiments you express towards me and the polite assurances you are pleased to give; I beg you to believe that I shall, by inclination, embrace every opportunity of giving proofs of that respect & esteem; which I have ever been happy to pay to Your worthy predecessors in Office. I have the Honor to be Yr Excellency’s Most Obedt Hble sert

  G. Washington

